DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, and the species, titanium oxide and silver in the reply filed on 13 June 2022 is acknowledged.  
The requirement for an election of species is hereby withdrawn in view of finding generic claim 9 as allowable. 
Applicants note that the finding that the special technical feature does not define over the prior art denies applicants their due process.  The argument is not deemed persuasive because the examiner explained in the restriction requirement that the common technical feature was found in Meng et al.  Applicants has responded to that finding.  
Applicants further argue that the examiner did not interpret the invention in light of the specification when ascertaining unity of invention.  This argument is not deemed persuasive because the examiner reviewed the specification in ascertaining the scope of the claims when interpreting the claim language.
Applicants further state that the restriction is not appropriate if a serious burden does not exist.  This argument is not deemed persuasive as the process claims are separately classified which is sufficient to establish a serious burden. Therefore, Applicants respectfully submit that the burden necessary according to MPEP § 1893.03(d) to sustain the conclusion that the groups lack of unity of invention has not been met. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 June 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11, line 2, “said dielectric material” lacks antecedent basis.
	In claim 14, line 2, “said dielectric material” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Meng et al. (“Enhanced photocatalytic activity of silver nanoparticles modified TiO2 thin films prepared by RF magnetron sputtering,” Materials Chemistry and Physics, 118 (2009) 349-353) as evidenced by:
Anatase Mineral Data, webmineral.com, 2016; and
Silver, aqua-calc.com, 2016.
As to claims 1, 6 and 7, Meng et al. discloses a nanostructured Ag/TiO2 layer applied to a glass.  See the title, and page 349, the first paragraph of the section 2.1.  Meng et al. exemplifies an article containing 40 volume percent silver and 60 volume percent TiO2.  See Figure 6(f).   Figure 6(f) shows nanoparticles of silver dispersed in a TiO2 matrix.  
The examiner calculates using dimensional analysis that the 40-volume percent article has a Ag (Me)/Ti (M) ratio of 1.4:

60 cm3 anatase TiO2 x  3.69 g TiO2 x  1 mol TiO2 x 1 mol Ti      x  6.02x1023 atoms Ti
40 cm3 Ag     	             1 cm3 TiO2       79.9 g TiO2      1 mol TiO2           1 mol Ti 	 

x 1 cm3 Ag   x  107.9 g Ag   x       1 mol.     Ag       =  0.72/ atoms Ti (M)/atom Ag (Me)        
	  10.5 g Ag       1 mol. Ag        6.02x1023 atoms Ag    
   

The density of silver is 10.5 g/cm3 as evidenced by aquacalc.com and the density of anatase TiO2 is 3.69 g/cm3 as evidenced by webmineral.com.
	As to claim 2, the 40 vol% Ag layer has an absorption peak from about 400 to 900 nm as shown in Figure 4(f) of Meng et al. 
Based upon the above calculated M/Me ratio of 0.72, the examiner calculates that the layer has 32 at % Ag (Me): 1 atom Ag / (0.72 atom Ti + 1.44 atoms O + 1 atoms Ag) = 32 %.  This falls within the claim 3 range.
As to claim 4, the examiner calculates that the layer has 23 at % Ti:  0.72 atoms Ti / (0.72 atom Ti + 1.44 atoms O + 1 atom Ag) = 23%.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (“Enhanced photocatalytic activity of silver nanoparticles modified TiO2 thin films prepared by RF magnetron sputtering,” Materials Chemistry and Physics, 118 (2009) 349-353) as evidenced by:
Anatase Mineral Data, webmineral.com, 2016; and
Silver, aqua-calc.com, 2016,
as applied to claim 1 above.
	 Meng et al. anticipates claim 1 for the reasons recited above.  The 40-volume percent article has a layer thickness of 123 nm.  See page 350, first column, paragraph after 2.2 Characterization.  Thus, Meng et al. differs from claim 5 by failing to disclose a layer thickness of 5 to 100 nm.   
	However, it is within the level of ordinary skill in the art to change the thickness of a coating by changing the time of the deposition.  It would have been obvious to one of ordinary skill in the art to have changed the thickness of the coating of Meng et al. because it has been held that it is within the level of ordinary skill in the art to have changed the dimensions of a prior art product.  See MPEP 2144.04 IV.A.
	As to claim 8, the example relied upon for anticipation has a silver particle size exceeding the claimed range in view of Figure 6(f).  Meng et al. teaches that the size of the silver particles increases with increased silver content.  See page 352, first column, first paragraph.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have decreased the content of the silver to decrease its particle size.
	
Claims 10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (“Enhanced photocatalytic activity of silver nanoparticles modified TiO2 thin films prepared by RF magnetron sputtering,” Materials Chemistry and Physics, 118 (2009) 349-353) as evidenced by:
Anatase Mineral Data, webmineral.com, 2016; and
Silver, aqua-calc.com, 2016,
as applied to claim 1 above and further in view of Lu et al. (US 2007/0087187).
	Meng et al. anticipates claim 1 for the reasons recited above.  Meng et al. differs from claims 10, 12-13 and 15 by failing to disclose the presence of an overlayer or underlayer.
	Lu et al. discloses nanoparticle containing layer with a dielectric underlayer such as tin oxide, silica, alumina, titania, zirconia, zinc oxide or cerium oxide.  See the abstract and paragraph [0019].  Furthermore, Lu et al. teaches that the functional nanoparticle coating may have a titania overlayer applied thereto.  See paragraph [0053].
	Therefore, it would have been obvious to one of ordinary skill in the art to have provided the overcoat and undercoat of Lu et al. to the functional coating of Meng et la. because the resultant article would have improved durability.  See the abstract of Lu et al.

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (“Enhanced photocatalytic activity of silver nanoparticles modified TiO2 thin films prepared by RF magnetron sputtering,” Materials Chemistry and Physics, 118 (2009) 349-353) as evidenced by:
Anatase Mineral Data, webmineral.com, 2016; and
Silver, aqua-calc.com, 2016,
as applied to claim 1 above and further in view of Kharchenko (US 2013/0115468).
	Meng et al. anticipates claim 1 for the reasons recited above.  Meng et al. differs from claims 10-11, 13-15 by failing to disclose the presence of an overlayer or underlayer.
	Kharchenko discloses an oxidation protective coating (i.e., dielectric layer) surmounting a layer stack.  The layer may be silicon nitride.  See paragraphs [0031]-[0032].  
	Therefore, it would have bene obvious to one of ordinary skill in the art at the time of filing to have applied the silicon nitride protective coating of Kharchenko to the layer of Meng et al. because the protective coating provides oxidation protection during heat treatment.  Id.
	Kharchenko discloses an underlayer of silicon or aluminum nitrides or oxides for blocking the migration of alkali metals from the glass.  See paragraphs [0022].  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the coating of Meng et al. with an underlayer of silicon or aluminum nitrides or oxides, because the undercoating blocks the migration of alkali metals from the glass.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GB 2 126 256 teaches a layer having a gradient layer with the highest concentration of metal in the center.  The reference fails to teach or suggest an oxide matrix or metal nanoparticles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784